EXHIBIT 10.2






THIRD AMENDMENT TO MASTER LEASE AGREEMENT




THIS THIRD AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) dated this
15th day of April, 2008 is made and entered into by and between WAL-MART STORES
EAST, LP, a Delaware limited partnership, WAL-MART STORES, INC., a Delaware
corporation, WAL-MART LOUISIANA, LLC, a Delaware limited liability company, and
WAL-MART STORES TEXAS, LLC, a Texas limited liability company (collectively,
“Landlord”) and CPI CORP. (“Tenant”).


RECITALS


WHEREAS, Landlord and Portrait Corporation of America, Inc. (“PCA”) entered into
that certain Master Lease Agreement (the “Master Lease”) effective June 8, 2007;


WHEREAS,  PCA assigned its rights and obligations under the Master Lease to
Tenant pursuant to that certain First Amendment to Master Lease Agreement
effective June 20, 2007 (the “First Amendment”);


WHEREAS, Landlord and Tenant entered into a Second Amendment to Master Lease
Agreement on August 20, 2007 wherein Paragraph 8.a.(2) of Appendix 1 replaced
February 1, 2007 with June 8, 2007; and


WHEREAS, Landlord and Tenant now desire to modify the Master Lease in accordance
with the terms and provisions of this Amendment.


NOW, THEREFORE, in consideration of the premises and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency and
validity of which are hereby acknowledged, Retailer and Licensee agree as
follows:


AGREEMENT


1. Accuracy of Recitals.  The foregoing recitals are true and correct and are
hereby incorporated into this Amendment as set forth herein.


2. Definitions.  Capitalized terms used in this Amendment without definition
shall have the meaning assigned to such terms in the Master Relationship
Agreement as amended, unless the context expressly requires otherwise.


3. Amendment.  This Master Lease is amended as follows:


a.  
Section 1.1.H of the Master Lease is hereby deleted and replaced by the
following:

 
 

 
 
 
 
 
“Leased Premises” means the area of the Store designated in Section A-1 of each
fully executed Attachment A of this Master Relationship Agreement leased to
Licensee by Retailer subject to the terms and conditions of the Master Lease.


b.  
Section 1.1.K of the Master Lease is hereby deleted and replaced by the
following:



“Store” or “Stores” means the “Wal-Mart” retail stores operated by Landlord
designated on Exhibit A attached hereto and incorporated herein.  Exhibit A in
the form attached hereto is hereinafter added to the Master Lease.


c.  
The hours of Operation defined in Section 3 in Appendix-1 of the Master Lease
are hereby deleted and replaced by the following new minimum Hours of Operation:



Day                                           Hours                                Lunch
Sunday – Thursday              10 am – 6 pm                     2-3 pm
Friday                                      10 am – 7 pm                     2-3
pm
Saturday                                  10 am – 7 pm                     Open


4. Headings.  The section headings are for convenience of reference only and do
not modify or restrict any provisions hereof and shall not be used to construe
any provisions.


5. Successors.  This Amendment shall inure to the benefit of and bind the
parties hereto and their respective executors, heirs, administrators, successors
and assigns to the extent permitted by the Master Relationship Agreement.


6. Full Force and Effect.  Except as expressly modified by this Amendment, the
Master Relationship Agreement, as amended  by the First Amendment, and Appendix
1 remain in full force and effect and is ratified by the parties hereto.


7. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument.  Facsimile signatures shall have the
same force and effect as original signatures.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year written below.


[Signatures are on following page]
 
 
 
 
 
 
 
                                                                                               
 

  Retailer:           WAL-MART STORES EAST, LP          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES, INC.          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES TEXAS, LLC          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART LOUISIANA, LLC          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  Licensee:           CPI Corp.          
 
By:
/s/Renato Cataldo       Name: Renato Cataldo       Title: CEO          

 
 
 
 
 
 